I concur in the decision of the majority which finds that the administrative orders issued by respondent Judge Stokes to relator Municipal Court Clerk Jerome Krakowski are not enforceable, and that a writ of prohibition should issue to prohibit their enforcement.
I further concur in the determination of the majority: (1) that Judge Stokes, as the presiding judge of the municipal court, acting with the concurrence of the majority of the judges of the court, may exercise the administrative authority of the court pursuant to R.C. 1901.16; and (2) that Judge Stokes, as theadministrative judge, in which *Page 68 
capacity he is authorized by rule to act alone, is far more limited in authority, despite the expansive language of M.C. Sup. R. 2, conferring upon the administrative judge "the powers vested by statute in the presiding judge."
My concurrence, however, is influenced by the principles established by the Ohio Supreme Court in State, ex rel. Heeter,
v. Mullenhour (1977), 51 Ohio St.2d 145 [5 O.O.3d 117]. The issue in the Heeter case was whether the presiding judge or theadministrative judge of a two-judge municipal court had the authority to set the salaries of court employees. The Supreme Court held that this authority was vested in the presidingjudge. With respect to the authority of the administrativejudge, the court stated at 147-148:
"The powers provided the administrative judge are based on the Rules of Superintendence for Municipal Courts and County Courts.These rules chiefly involve directives concerning mattersaffecting case control and case disposition in the municipal andcounty courts of Ohio, and do not involve matters concerning the fiscal duties and responsibilities of those courts. Because theserules, from which the administrative judge derives authority, areso limited in purpose and effect, it follows that the extent ofthe powers provided the administrative judge under M.C. Sup. R.2(B) are also so limited. Thus, we hold that in the present situation, where the administrative judge shares the bench with one other judge who serves as the presiding judge, only the presiding judge has the authority to set salary levels for the deputy bailiffs." (Emphasis added.)
The orders of Judge Stokes in the case at bar extend beyond case control and disposition referred to in Heeter, and instead purport to mandate the relator to conduct investigations and dramatically alter the present record-keeping practices of the office of the Clerk of the Cleveland Municipal Court.
Whether these reforms are necessary or desirable is not a matter for consideration in this complaint by relator for a writ of prohibition. However, it is clear from the ruling in theHeeter case that the administrative judge, acting without the concurrence of the majority of the judges of the municipal court, lacks authority to enforce these orders.
Moreover, it appears that the enforcement of two of these orders by means of the contempt process will be foreclosed in the regular course of law. Respondent filed a petition in the Cleveland Municipal Court requesting that relator be held in contempt for failure to obey Administrative Orders Nos. 4 and 5. On June 20, 1984, the respondent's complaint was dismissed1
by Judge William F. Brown.2 This dismissal, however, does not moot the issues raised in the case at bar, because of the apparent intention of respondent to enforce Administrative Order No. 6, and because respondent could possibly seek enforcement of Administrative Orders Nos. 4 and 5 by means of a petition in mandamus.
For the foregoing reasons, I concur.
1 As of July 10, 1984, respondent has not appealed this decision.
2 Judge William F. Brown, of the Coshocton County Court, was assigned by the Ohio Supreme Court to preside over the hearing in this matter. *Page 69